 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 20th day of December, 2007, by and between CLEAR SKIES HOLDINGS, INC.,
a Delaware corporation with offices at 5020 Sunrise Highway, Suite 227,
Massapequa Park, New York 11762 (the “Corporation”), and EZRA J. GREEN, an
individual residing at 757 Harrison Street, West Hempstead, NY 11552
(“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive desires to be employed by the Company as its Chief
Executive Officer and Chairman and the Company wishes to employ Executive in
such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1. Employment and Duties. The Company agrees to employ and Executive agrees to
serve as the Company's Chief Executive Officer and Chairman of the Board. The
duties and responsibilities of Executive shall include the duties and
responsibilities as the Board may from time to time reasonably assign to
Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement.
 
2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of two years and shall be automatically renewed for
successive one year periods thereafter unless either party provides the other
party with written notice of his or its intention not to renew this Agreement at
least three months prior to the expiration of the initial term or any renewal
term of this Agreement. “Employment Period” shall mean the initial two year term
plus renewals, if any.
 
3. Place of Employment. Executive's services shall be performed at the Company's
offices located in Massapequa, New York and any other locus where the Company
now or hereafter has a business facility within 50 miles of the Massapequa
office. The parties acknowledge, however, that Executive may be required to
travel in connection with the performance of his duties hereunder.
 
4. Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period an
initial base salary (the "Base Salary") at an annual rate of $175,000. The Base
Salary shall be paid in periodic installments in accordance with the Company's
regular payroll practices.
 
The Compensation Committee (the “Compensation Committee”) of the Board (or by
the independent members of the Board, if there is no Compensation Committee)
shall review the Executive’s Base Salary annually after the conclusion of the
initial two year term and shall make a recommendation to the Board as to whether
such Base Salary should be increased but not decreased, which decision shall be
within the Board’s sole discretion.
 
1

--------------------------------------------------------------------------------


 
5. Bonuses. During the term of this Agreement, the Executive shall be entitled
to an annual bonus of $50,000 in the first year of employment, if the Company
records gross revenues in excess of $5,000,000 in the first twelve months after
the Merger. In addition, the Executive shall be entitled to an annual bonus of
$75,000 in the second year of employment, if the Company records gross revenues
in excess of $10,000,000 in the second twelve months after the Merger. Each
annual bonus shall be paid by the Company to the Executive promptly after
determination that the relevant targets have been met, it being understood that
the attainment of any financial targets shall be determined after the results of
the annual audit are known.
 
6. Expenses. Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement;
provided, that Executive shall properly account for such expenses in accordance
with Company policies and procedures.
 
7. Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, savings, retirement (401(k)), and welfare
benefit plans, including, without limitation, health, medical, dental, vision,
life (including accidental death and dismemberment) and disability insurance
plans (collectively, "Benefit Plans"), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company's managerial or salaried executive employees.
 
8. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 30 paid vacation days per year. Vacation shall
be taken at such times as are mutually convenient to the Executive and the
Company and no more than 15 consecutive days shall be taken at any one time
without Company approval in advance. The Executive shall not be entitled to
carry over any accrued, unused vacation days from year to year.
 
9. Stock Options. The Executive shall be eligible for such grants of awards
under the Company’s 2007 Equity Incentive Plan as the Compensation Committee or
the Board may from time to time determine
 
10. Termination of Employment.
 
(a) Death. If Executive dies during the Employment Period, this Agreement and
the Executive’s employment with the Company shall automatically terminate and
the Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay,
unpaid pro rata annual bonus through the date of death and reimbursement of any
and all reasonable expenses paid or incurred by the Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions. In addition, the
Executive’s spouse and minor children shall be entitled to continued coverage
for a period of one year following the termination of employment, at the
Company’s expense, under all health, medical, dental and vision insurance plans
in which the Executive was a participant immediately prior to his last date of
employment with the Company.
 
2

--------------------------------------------------------------------------------


 
(b) Disability. In the event that, during the term of this Agreement the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive’s last date of Employment with the Company
and reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions
through the last date of the Executive’s employment with the Company. For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents the performance by the Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three months during any twelve
consecutive months.
 
(c) Cause.
 
(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days of his receipt of such
written demand; (b) the conviction of, or plea of guilty or nolo contendere to,
a felony, (c), violation of Sections 11 or 12 of this Agreement, or (d) fraud,
dishonesty or gross misconduct which is materially and demonstratively injurious
to the Company. Termination under clauses (b), (c) or (d) of this Section
10(c)(1) shall not be subject to cure.
 
(2) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid Base Salary and
vacation pay, and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
3

--------------------------------------------------------------------------------


 
(d) Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation,
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50% or more of the shares of the
outstanding Common Stock of the Company, whether by merger, consolidation, sale
or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), or (ii) a sale of all or
substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.
 
(e) Good Reason.
 
(1) At any time during the term of this Agreement, subject to the conditions set
forth in Section 10(e)(2) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title Chief Executive Officer; (C) any
termination of the Executive’s employment by the Company within 12 months after
a Change of Control, other than a termination for Cause, death or Disability; or
(D) material breach by the Company of this Agreement.
 
(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company of
his intention to terminate this Agreement and his employment with the Company
for Good Reason, which notice specifies in reasonable detail the circumstances
claimed to provide the basis for such termination for Good Reason, and the
Company shall not have eliminated the circumstances constituting Good Reason
within 30 days of its receipt from the Executive of such written notice.
 
4

--------------------------------------------------------------------------------


 
(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason, the Company shall pay or provide to the
Executive (or, following his death, to the Executive’s heirs, administrators or
executors): (A) any earned but unpaid Base Salary, unpaid pro rata annual bonus
and unused vacation days accrued through the Executive’s last day of employment
with the Company; (B) continued coverage, at the Company’s expense, under all
Benefits Plans in which the Executive was a participant immediately prior to his
last date of employment with the Company, or, in the event that any such Benefit
Plans do not permit coverage of the Executive following his last date of
employment with the Company, under benefit plans that provide no less coverage
than such Benefit Plans, for a period of one year following the termination of
employment; (C) reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date; and (D) the Base Salary, as in effect immediately prior to the
Executive’s termination hereunder, and any bonuses earned, during the remainder
of the Employment Period. All payments due hereunder shall be payable according
to the Company’s standard payroll procedures. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 
(f) Without “Good Reason” by Executive or Without “Cause” by the Company.
 
(1) By the Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Good Reason by providing prior written
notice of at least 30 days to the Company. Upon termination by the Executive of
this Agreement and the Executive’s employment with the Company without Good
Reason, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive any
earned but unpaid Base Salary, unused vacation days accrued through the
Executive’s last day of employment with the Company and reimbursement of any and
all reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.
 
(2) By the Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 30
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): (A) any earned but unpaid Base Salary, unpaid pro
rata annual bonus and unused vacation days accrued through the Executive’s last
day of employment with the Company; (B) continued coverage, at the Company’s
expense, under all Benefits Plans in which the Executive was a participant
immediately prior to his last date of employment with the Company, or, in the
event that any such Benefit Plans do not permit coverage of the Executive
following his last date of employment with the Company, under benefit plans that
provide no less coverage than such Benefit Plans, for a period of one year
following the termination of employment; (C) reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date; and (D) the Base Salary, as in
effect immediately prior to the Executive’s termination hereunder, and any
bonuses earned, during the remainder of the Employment Period. All payments due
hereunder shall be payable according to the Company’s standard payroll
procedures. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
5

--------------------------------------------------------------------------------


 
11. Confidential Information.
 
(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain. The provisions of this Section 11 shall
survive the termination of the Executive’s employment hereunder.
 
(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company.
 
(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information.
 
12. Non-Competition and Non-Solicitation.
 
(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients in and throughout the
United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
6

--------------------------------------------------------------------------------


 
(b) The Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than two percent (2%) of
the outstanding voting shares of any publicly held company), or whether on the
Executive's own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Employment Period and thereafter to the extent described
below, within the Territory:
 
(1) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the business of the
Company;
 
(2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement;
 
(3) Attempt in any manner to solicit or accept from any customer of the Company,
with whom the Company had significant contact during Executive’s employment by
the Company (whether under this Agreement or otherwise), business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company, provide any services (of the kind or competitive
with the Business of the Company) for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person;
or
 
(4) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
Business of the Company.
 
With respect to the activities described in Paragraphs (2), (3) and (4) above,
the restrictions of this Section 12(b) shall continue beyond the Employment
Period until one year following the termination of this Agreement or of the
Executive’s employment with the Company, whichever occurs later. Furthermore, if
the Company terminates Executive’s employment for Cause or if Executive
terminates his employment without Good Reason, then the restrictions of this
Section 12(b) shall continue with respect to the activities described in
Paragraph (1), above, beyond the Employment Period until one year following the
termination of this Agreement or of the Executive’s employment with the Company,
whichever occurs later.
 
7

--------------------------------------------------------------------------------


 
13. Miscellaneous.
 
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 11 or Section 12 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 11 or Section 12 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.
 
(b) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.
 
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
 
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
8

--------------------------------------------------------------------------------


 
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 
(i) The Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.
 


[Signature page follows immediately]
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 
EZRA J. GREEN
 
/s/ Ezra J. Green                                                   
     
CLEAR SKIES HOLDINGS, INC.
   
By:
/s/ Robert F. Parker                                      
 
Name: Robert F. Parker
 
Title:   Chief Operating Officer



10

--------------------------------------------------------------------------------

